NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0924n.06

                                             No. 11-6537                                     FILED
                                                                                        Aug 20, 2012
                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT                          LEONARD GREEN, Clerk


RAMONA POWELL,                                  )
                                                )
       Plaintiff-Appellant,                     )
                                                )
v.                                              )    ON APPEAL FROM THE UNITED
                                                )    STATES DISTRICT COURT FOR THE
CHEROKEE INSURANCE CO.,                         )    WESTERN DISTRICT OF KENTUCKY
                                                )
       Defendant-Appellee.                      )




       Before: BOGGS, GILMAN, and DONALD, Circuit Judges.
       Per Curiam. Plaintiff-Appellant Ramona Powell alleges that Cherokee Insurance Company

(“Cherokee”) violated Kentucky’s Unfair Claims Settlement Practices Act (“UCSPA”) in its

processing of her third-party insurance claim. The district court granted summary judgment in favor

of Cherokee on the ground that Powell failed to present evidence that Cherokee had engaged in

outrageous or egregious behavior, notwithstanding the undisputed delay in resolving her claim.

       After the district court rendered its decision and the parties had fully briefed the issues in the

instant appeal, we decided Phelps v. State Farm Mutual Automobile Insurance Company, 680 F.3d
725 (6th Cir. 2012), a case that considered similar claims of an insurer’s bad faith arising under the

UCSPA. Because Phelps may be instructive in the resolution of the issues presented in the instant

case, we hereby VACATE the judgment of the district court and REMAND for reconsideration in

light of our analysis in Phelps.